DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2020 was filed after the mailing date of the Application on 01/20/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1, 18, 33 and 34 are objected to because of the following informalities:  
Claim 1, line 4; “the valve body;,” should read --the valve body;--.  
Claim 1, line 12; “the gate” should read --gate--.  
Claim 18, line 1; “claim 19” should read --claim 14--.
Claims 33 and 34 are the same, please consider delete one of them.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the processing units" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, this limitation will be interpreted as “a processing unit”.
Claim 16 is also rejected because it depends upon the rejected claim 15.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiels (US 2,181,523).
With regards to claim 1:
Sheils discloses (refer to Fig.1 below) a fluid flow control valve, comprising:
a valve body (40) having a bore (B) configured to convey fluid from an inlet port (I) to an outlet port (O), wherein the inlet port and outlet port, and the bore therebetween, define a fluid flow path through the valve body;
a gate element (42, 43) disposed in the bore and being positionable in the bore from a first position (open, as shown) which allows fluid flow through the bore to a second position (close, not shown) which restricts fluid flow through the bore;
an actuator (spring S) coupled to the gate element configured to urge the gate element from the first position toward the second position; and


    PNG
    media_image1.png
    553
    784
    media_image1.png
    Greyscale

Fig. 1
With regards to claim 2:
 	Sheils discloses the valve of claim 1 wherein the actuator (S) is movable from a first position to a second position to thereby effect the movement of the gate element (42) from its first position (open) to its second position (closed).
With regards to claim 3:
 	Sheils discloses the valve of claim 1 wherein the retainer (45, 44) is configured to transform from a rigid form in the first condition to a softened or melted form in response to a signal (electric current 31).
With regards to claim 4:
 	Sheils discloses the valve of claim 3 wherein the retainer (45, 44) comprises a thermoplastic material (45) that is configured to transform from a rigid form to a softened or melted form in response to the signal (electric current 31).
With regards to claim 5:
 	Sheils discloses the valve of claim 3 wherein the retainer (45, 44) comprises a metal material (44) that is configured to transform from a rigid form to a softened or melted form in response to the signal (electric current 31).
With regards to claim 6:
 	Sheils discloses the valve of claim 4 wherein the valve further includes a heating element (46) associated with the retainer (45, 44) that can heat and cause the transformation of the thermoplastic material (45) in response to the signal (electric current 31).
With regards to claim 7:
 	Sheils discloses the valve of claim 5 wherein the valve further includes a heating element (46) associated with the retainer (45, 44) can heat and cause the transformation of the metal material in response to the signal.
With regards to claim 8:
 	Sheils discloses the valve of claim 6 wherein the heating element (46) is integrated with the retainer (45, 44).
With regards to claim 11:
 	Sheils discloses the valve of claim 1 wherein the actuator comprises a spring (S) that moves the gate element from the first position to the second position on transformation of the retainer (45, 44).
With regards to claim 12:
 	Sheils discloses the valve of claim 11 wherein the spring (S) comprises a compression spring that moves the gate element (42) from the first position to the second position, as the spring decompresses on transformation of the retainer (45, 44).
Claim(s) 1, 11, 29, 31, and 33-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilmer (US 2013/0340843).
With regards to claim 1:
Gilmer discloses (refer to Fig. 1A below) a fluid flow control valve, comprising:
a valve body (102) having a bore (116) configured to convey fluid from an inlet port (110) to an outlet port (114), wherein the inlet port and outlet port, and the bore therebetween, define a fluid flow path through the valve body;
a gate element (132) disposed in the bore and being positionable in the bore from a first position (open, see FIG. 1 of Gilmer) which allows fluid flow through the bore to a second position (close, as shown) which restricts fluid flow through the bore;
an actuator (spring 128) coupled to the gate element configured to urge the gate element from the first position toward the second position; and
a fuse (130) comprising a transformable retainer (130) configured to retain the gate element in the first position while the retainer is in a first condition and to allow the gate element to move toward the second position when the retainer transforms to a second condition, wherein 

    PNG
    media_image2.png
    1057
    768
    media_image2.png
    Greyscale

Fig. 1A
With regards to claim 11:
 	Gilmer discloses the valve of claim 1 wherein the actuator comprises a spring (128) that moves the gate element from the first position to the second position on transformation of the retainer (30).
With regards to claim 29:
 	Gilmer discloses the valve of claim 11 wherein the transformable retainer (30) is mounted between a first movable projection (158) and a second fixed projection (160), the first projection being mechanically coupled to the actuator (128) such that spring is maintained in a loaded state until the retainer is transformed in response to a trigger event, the transformation of the retainer freeing the actuator to move from its first position to its second position.
With regards to claim 31:
 	Gilmer discloses the valve of claim 1 wherein the retainer comprises a sacrificial interface (130) between a first movable projection (158) and a second fixed projection (160), the first movable projection being mechanically coupled to the actuator such that spring is maintained in a loaded state until the retainer is transformed in response to a trigger event, the transformation of the retainer freeing the actuator to move from its first position to its second position.
With regards to claims 33 and 34:
 	Gilmer discloses the valve of claim 31 wherein the sacrificial interface comprises a layer of a selectively meltable material (130) disposed between the projections.
 	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiels as applied to claim 8 above, and further in view of Margraf et al. (US 2,620,815).
With regards to claim 9:
 Sheils discloses the valve of claim 8 (see rejected claim 8 above) wherein the heating element is integrated with the retainer.
Sheils does not disclose the retainer comprises a thermoplastic material overmolded on the heating element.
Margraf et al. discloses (refer to Fig. 2 below) a valve actuated by fusible plug (retainer 15, 18) configured to transform from a rigid form to a softened or melted form in response to a signal (electric current via electrical wires 19 to heating element 18) wherein the heating element (18) is integrated with the retainer (15, 18) and the retainer comprises a thermoplastic material (15) overmolded on the heating element (18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the retainer design as disclosed by Margraf et al. as an alternative design for the retainer (45, 44, 46) of Sheils to provide the same expected function of retain the gate element (42) in the first condition (rigid) and transform to second condition (softened or melted) in response to a signal (electric heating current) to move the gate from first position to second position.
	Sheils, as modified, discloses the valve of claim 9.


    PNG
    media_image3.png
    1069
    781
    media_image3.png
    Greyscale

Fig. 2
 With regards to claim 10:
 	Sheils, as modified, discloses the valve of claim 6 wherein the valve further includes a heating element (18) associated with the retainer (15, 18) that can heat and cause the transformation of the thermoplastic material (15) in response to the signal (electric heating . 
Claims 1, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wicke (US 3,896,835), and further in view of Shiels (US 2,181,523).
With regards to claim 1:
Wicke discloses (refer to Fig.3 below) a fluid flow control valve, comprising:
a valve body (12) having a bore (22) configured to convey fluid from an inlet port (18) to an outlet port (20), wherein the inlet port and outlet port, and the bore therebetween, define a fluid flow path through the valve body;
a gate element (14) disposed in the bore and being positionable in the bore from a first position (open, as shown) which allows fluid flow through the bore to a second position (close, not shown) which restricts fluid flow through the bore;
an actuator (spring 50) coupled to the gate element configured to urge the gate element from the first position toward the second position; and
a fuse (80) comprising a transformable retainer (80) configured to retain the gate element in the first position while the retainer is in a first condition and to allow the gate element to move toward the second position when the retainer transforms to a second condition, wherein the transformable retainer (80) is configured to transform from the first condition (solid) to the second condition (soften) responsive to a heat at the fuse.
Wicke does not disclose the transformable retainer is configured to transform from the first condition (solid) to the second condition (soften) responsive to a signal.

 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the retainer design as disclosed by Sheils as an alternative design for the retainer (80) of Wicke to provide the same expected function of retain the gate element (14) in the first condition (rigid) and transform to second condition (softened or melted) in response to a signal (electric heating current) to provide the valve can be remotely controlled to move the gate from first position to second position.
	Wicke, as modified, discloses the valve of claim 1.
With regards to claim 11:
Wicke, as modified, discloses the valve of claim 1, wherein the actuator comprises a spring (50) that moves the gate element (42) from the first position to the second position on transformation of the retainer.
With regards to claim 13:
Wicke, as modified, discloses the valve of claim 11, wherein the spring comprises an extension spring (50) that moves the gate element from the first position to the second position, as the spring retracts on transformation of the retainer.


    PNG
    media_image4.png
    1253
    984
    media_image4.png
    Greyscale

Fig. 3
Claims 14-20, 24, 26-28 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyon et al. (US 2013/0025818) and further in view of Shiels.
With regards to claim 14:
Lyon et al. discloses  (refer to Fig. 4 and 5 below) a fluid flow control system, comprising 
a valve (325, 316) is controlled in response to a signal ([0027], [0133]), and
a heat exchanger (321, 322) fluidically thermally coupled with the valve.
Lyon et al. does not disclose the valve comprising:
a valve body having a bore for flowing fluid from an inlet port to an outlet port, the inlet and outlet ports, and the bore therebetween, defining a fluid flow path through the valve body;
a gate element disposed in the bore and being positionable in the bore from a first position which allows fluid flow through the bore to a second position which restricts fluid flow through the bore;
an actuator coupled to the gate element for moving the gate element between the first and second positions, the actuator moving from a first position to a second position to effect the movement;
a fuse comprising a transformable retainer that is selectably coupled to the actuator, the coupled retainer maintaining the actuator in its first position in a first condition but facilitating the release of the actuator to its second position on transforming to a second condition in response to a signal.

    PNG
    media_image5.png
    1039
    722
    media_image5.png
    Greyscale

Fig. 4

    PNG
    media_image6.png
    1036
    817
    media_image6.png
    Greyscale

Fig. 5
Shiels discloses (refer to Fig. 1 above) the valve comprising:
a valve body (40) having a bore for flowing fluid from an inlet port (I) to an outlet port (O), the inlet and outlet ports, and the bore therebetween, defining a fluid flow path through the valve body;

an actuator (S) coupled to the gate element for moving the gate element between the first and second positions, the actuator moving from a first position (open) to a second position (closed) to effect the movement;
 	a fuse (45, 44) comprising a transformable retainer (45, 44) that is selectably coupled to the actuator, the coupled retainer maintaining the actuator in its first position in a first condition but facilitating the release of the actuator to its second position on transforming to a second condition in response to a signal (electrical signal from circuit 31).
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the valve design as disclosed by Sheils as an alternative design for the valve (325) of Lyon et al. to provide the fluid flow control system that can be remotely controlled in response to a signal.
	Lyon et al., as modified, discloses the fluid flow control system of claim 14.
With regards to claim 15:
Lyon et al., as modified, discloses (refer to Fig. 4 and 5 above) the fluid flow control system of claim 14 wherein the heat exchanger comprises one or more heat-exchange modules (120”, 130”), and a processing units (1110, see Fig. 10 of Lyon et al.) are included in a rack of servers (200), each heat exchange module being fluidically thermally coupleable to one or more processing units.


With regards to claim 16:
Lyon et al., as modified, discloses the system of claim 15 wherein each heat exchange module includes a pump (317) for moving a heat-exchange fluid through the module.
With regards to claim 17:
Lyon et al., as modified, discloses the system of claim 14 wherein the retainer is configured to transform from a rigid form to a softened or melted form in response to a signal.
With regards to claim 18:
Lyon et al., as modified, discloses the system of claim 14 wherein the retainer (45, 44)  comprises a thermoplastic material that is configured to transform from a rigid form to a softened or melted form in response to a signal.
With regards to claim 19:
Lyon et al., as modified, discloses the system of claim 17 wherein the retainer (45, 44) comprises a metal material (44) that is configured to transform from a rigid form to a softened or melted form in response to a signal.
With regards to claim 20:
Lyon et al., as modified, discloses the system of claim 18 wherein the valve further includes a heating element (46) associated with the retainer (45, 44) that can heat and cause the transformation of the thermoplastic material in response to a signal.
With regards to claim 24:
Lyon et al., as modified, discloses the system of claim 14 wherein the actuator comprises a spring (S) that moves the gate element (42) from the first position to the second position on transformation of the retainer, and wherein the spring comprises a compression spring that 
With regards to claim 26:
Lyon et al., as modified, discloses the system of claim 14 further comprising a controller that is configured to send the signal to the fuse on a predetermined trigger event ([0133]).
With regards to claim 27:
Lyon et al., as modified, discloses the system of claim 26 wherein the controller is configured to send the signal to the fuse based on the system sensing a predetermined change in a fluid flow condition in the system ([0133]).
With regards to claim 28:
Lyon et al., as modified, discloses the system of claim 27 wherein the change in condition 1s indicative of a fluid leak in the system ([0133]).
With regards to claim 35:
In making and/or using the modified device of Lyon et al., one would necessary perform the method of controlling flow in a fluid-flow system, the method comprising:
operating a fluid flow system, the system comprising:
a valve body having a bore for flowing fluid from an inlet port to an outlet port, the inlet and outlet ports, and the bore therebetween, defining a fluid flow path through the valve body; 
a gate element disposed in the bore and being positionable in the bore from a first position which allows fluid flow through the bore to a second position which restricts fluid flow through the bore; 

a fuse comprising a transformable retainer that is selectably coupled to the actuator, the coupled retainer maintaining the actuator in its first position in a first condition but facilitating the release of the actuator to its second position on transforming to a second condition in response to a signal;
a heat exchanger fluidically thermally coupled to the valve; and  
a controller that is configured to send the signal to the fuse on a predetermined trigger event; 
monitoring fluid flow in the system; 
determining a trigger event; and 
sending a signal to the fuse causing the transformation of the retainer and thereby 
movement of the gate element from the first position to the second position and thereby restriction of fluid flow in the valve.
 	Claims 14, 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyon et al. (US 2013/0025818) and further in view of Gilmer (US 2013/0340843).
With regards to claim 14:
Lyon et al. discloses  (refer to Fig. 4 and 5 below) a fluid flow control system, comprising 
a valve (325, 316) is controlled in response to a signal ([0027], [0133]), and
a heat exchanger (321, 322) fluidically thermally coupled with the valve.
Lyon et al. does not disclose the valve comprising:

a gate element disposed in the bore and being positionable in the bore from a first position which allows fluid flow through the bore to a second position which restricts fluid flow through the bore;
an actuator coupled to the gate element for moving the gate element between the first and second positions, the actuator moving from a first position to a second position to effect the movement;
a fuse comprising a transformable retainer that is selectably coupled to the actuator, the coupled retainer maintaining the actuator in its first position in a first condition but facilitating the release of the actuator to its second position on transforming to a second condition in response to a signal.
Gilmer discloses (refer to Fig. 1A above) a fluid flow control valve, comprising:
a valve body (102) having a bore (116) configured to convey fluid from an inlet port (110) to an outlet port (114), wherein the inlet port and outlet port, and the bore therebetween, define a fluid flow path through the valve body;
a gate element (132) disposed in the bore and being positionable in the bore from a first position (open, see FIG. 1 of Gilmer) which allows fluid flow through the bore to a second position (close, as shown) which restricts fluid flow through the bore;
an actuator (spring 128) coupled to the gate element configured to urge the gate element from the first position toward the second position; and
a fuse (130) comprising a transformable retainer (130) configured to retain the gate element in the first position while the retainer is in a first condition and to allow the gate element 
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the valve design as disclosed by Gilmer as an alternative design for the valve (325) of Lyon et al. to provide the fluid flow control system that can be remotely controlled in response to a signal.
	Lyon et al., as modified, discloses the fluid flow control system of claim 14.
With regards to claim 30:
Lyon et al., as modified, discloses the fluid flow control system of claim 14 wherein the actuator comprises a spring (128) that moves the gate element (132) from the first position to the second position on transformation of the retainer (130), and wherein the spring comprises a compression or an extension spring that moves the gate element from the first position to the second position, as the spring relaxes on transformation of the retainer; and wherein the transformable retainer (130) is mounted between a first movable projection (158) and a second fixed projection (160), the first movable projection being mechanically coupled to the actuator such that spring is maintained in a loaded state until the retainer is transformed in response to a trigger event, the transformation of the retainer freeing the actuator to move from its first position to its second position.
With regards to claim 32:
Lyon et al., as modified, discloses the fluid flow control system of claim 14 wherein the retainer comprises a sacrificial interface (130) between a first movable projection  (158) and a second fixed projection (160), the first movable projection being mechanically coupled to the .
Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyon et al. (US 2013/0025818) and Shiels, as applied to claims 17 and 19 above, and further in view of Margraf et al. (US 2,620,815).

With regards to claim 21:
Lyon et al., as modified, discloses the fluid flow control system of claim 19 (see the rejected claim 19 above).
Lyon et al., as modified, does not disclose wherein the valve further includes a heating element associated with the retainer that can heat and cause the transformation of the metal material in response to a signal.
Margraf et al. discloses (refer to Fig. 2 above) a valve actuated by fusible plug (retainer 15, 18) configured to transform from a rigid form to a softened or melted form in response to a signal (electric current via electrical wires 19 to heating element 18) wherein the heating element (18) is integrated with the retainer (15, 18) and the retainer comprises a thermoplastic material (15) overmolded on the heating element (18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the retainer design as disclosed by Margraf et al. as an alternative design for the retainer (45, 44, 46) of the modified system of Lyon et al. to provide the same expected function of retain the gate element (42) in the first condition (rigid) and 
Lyon et al., as further modified, discloses the fluid flow control system of claim 19 wherein the valve further includes a heating element (18) associated with the retainer that can heat and cause the transformation of the metal material (18) in response to a signal.



With regards to claim 22:
Lyon et al., as further modified, discloses the fluid flow control system of claim 17 wherein the retainer comprises a thermoplastic material (15) overmolded on a metal (18) that serves as the heating element.
With regards to claim 23:
Lyon et al., as further modified, discloses the fluid flow control system of claim 17 wherein the retainer comprises a meltable metal that serves both to retain the actuator and as a heating element that is a resistive heater (resistance wire 18, Margraf et al., Column 1 line 55 to Column 2, line 1).
Claims 14 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyon et al. (US 2013/0025818) and further in view of Wicke (US 3,896,835) and Shiels (US 2,181,523).
With regards to claim 14:
Lyon et al. discloses  (refer to Fig. 4 and 5 above) a fluid flow control system, comprising 
a valve (325, 316) is controlled in response to a signal ([0027], [0133]), and

Lyon et al. does not disclose the valve comprising:
a valve body having a bore for flowing fluid from an inlet port to an outlet port, the inlet and outlet ports, and the bore therebetween, defining a fluid flow path through the valve body;
a gate element disposed in the bore and being positionable in the bore from a first position which allows fluid flow through the bore to a second position which restricts fluid flow through the bore;
an actuator coupled to the gate element for moving the gate element between the first and second positions, the actuator moving from a first position to a second position to effect the movement;
a fuse comprising a transformable retainer that is selectably coupled to the actuator, the coupled retainer maintaining the actuator in its first position in a first condition but facilitating the release of the actuator to its second position on transforming to a second condition in response to a signal.
Wicke, as modified in view of Sheils, discloses (see rejected claim 1 in view of Wicke and Sheils above) a fluid flow control valve, comprising:
a valve body (12) having a bore (22) configured to convey fluid from an inlet port (18) to an outlet port (20), wherein the inlet port and outlet port, and the bore therebetween, define a fluid flow path through the valve body;
a gate element (14) disposed in the bore and being positionable in the bore from a first position (open, as shown) which allows fluid flow through the bore to a second position (close, not shown) which restricts fluid flow through the bore;

a fuse (80) comprising a transformable retainer (80) configured to retain the gate element in the first position while the retainer is in a first condition and to allow the gate element to move toward the second position when the retainer transforms to a second condition, wherein the transformable retainer (80) is configured to transform from the first condition (solid) to the second condition (soften) responsive to a heat at the fuse;
the transformable retainer is configured to transform from the first condition (solid) to the second condition (soften) responsive to a signal.
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the valve design as disclosed by Wicke and Sheils combination as an alternative design for the valve (325) of Lyon et al. to provide the fluid flow control system that can be remotely controlled in response to a signal.
	Lyon et al., as further modified, discloses the fluid flow control system of claim 14.
With regards to claim 25:
Lyon et al., as further modified, discloses the fluid flow control system of claim 14 wherein the actuator comprises a spring (50) that moves the gate element (14) from the first position to the second position on transformation of the retainer, and wherein the spring (50) comprises an extension spring that moves the gate element from the first position to the second position, as the spring retracts on transformation of the retainer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753